     Case 2:19-cv-00692-JVS-JEM Document 50 Filed 01/07/21 Page 1 of 2 Page ID #:1204



1

2

3

4

5

6

7

8

9                         UNITED STATES DISTRICT COURT
10                       CENTRAL DISTRICT OF CALIFORNIA
11
                                                  )
12     DONNELL SHELL,                             )    Case No. CV 19-0692-JVS (JEM)
                                                  )
13                         Petitioner,            )
                                                  )    ORDER ACCEPTING FINDINGS AND
14                  v.                            )    RECOMMENDATIONS OF UNITED
                                                  )    STATES MAGISTRATE JUDGE
15     CRAIG KOENIG,                              )
                                                  )
16                         Respondent.            )
                                                  )
17

18           Pursuant to 28 U.S.C. Section 636, the Court has reviewed the pleadings, the
19     records on file, and the Report and Recommendation of the United States Magistrate
20     Judge. Petitioner has filed Objections, and the Court has conducted a de novo review of
21     those portions of the Report and Recommendation to which Petitioner has objected. The
22     Court accepts the findings and recommendations of the Magistrate Judge.
23

24

25

26

27

28
     Case 2:19-cv-00692-JVS-JEM Document 50 Filed 01/07/21 Page 2 of 2 Page ID #:1205



1      IT IS ORDERED that: (1) the Petition for Writ of Habeas Corpus is denied; and (2)
2      Judgment shall be entered dismissing the action with prejudice.
3

4

5      DATED: January 7, 2021
                                                               JAMES V. SELNA
6                                                       UNITED STATES DISTRICT JUDGE
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                  2
